DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 4/7/2022 are fully considered as follows:
Applicant argues that the 35 USC 102 rejection should not be maintained in view of “Shimodaira fails to teach all of the elements of the claim, Shimodaira cannot anticipate claim 1.”. However, a new ground of rejection is made in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 20190351544 A1) in view of Shimodaira (US 20180250822 A1) in further view of Watanabe (US 20200156258 A1) in further view of Yamamoto (JP 2013154410 A).
Regarding claim 1, Sakaguchi teaches A control apparatus comprising: (Claim 13 A control system, comprising:) 
a memory configured to store a program; and ([0119] The memory 292 temporarily stores programs loaded from the storage 293 and stores results of operations performed by the processor 291)
a processor configured to execute the program so as to: ([0119] The circuitry 290 includes at least one processor 291)
control a distal end portion of a vertical articulated robot to rotate around a first distal end axis and a second distal end axis of the distal end portion, the second distal end axis crossing the first distal end axis; (Fig. 1 [0028] the robot 10 is a six-axis vertical multi-articular robot and includes a base 11, a leading end 12, and a multi-articular arm 20 [0034] the actuator 45 causes the swingable arm 27 to swing about the axis Ax5; and the actuator 46 causes the leading end 12 to turn about axis Ax6.)
perform a first control mode in which the distal end portion rotates around the first distal end axis and the second distal end axis when conducting a teaching operation of the vertical articulated robot; ([0058] in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.[0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 432 is an input part through which to specify the turning angle of the leading end 12 about the Y axis C12. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13)
while performing the first control mode; ([0058] in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.[0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 432 is an input part through which to specify the turning angle of the leading end 12 about the Y axis C12. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13)
Sakaguchi does not disclose but Shimodaira discloses perform a second control mode in which the distal end portion rotates around the first distal end axis and does not rotate around the second distal end axis when conducting the teaching operation of the vertical articulated robot; ([0370] In the example illustrated in FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. With this configuration, it is also possible to realize a guidance function of presenting restricted position parameters which can be designated to a user, and sequentially setting the position parameters)
In this way, the system of Shimodaira includes a robot setting apparatus includes a positioning unit that adjusts a position and an attitude of a workpiece model. Like Sakaguchi, Shimodaira is concerned with robots.
Therefore, from these teachings of Sakaguchi and Shimodaira, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Shimodaira to the system of Sakaguchi since doing so would enhance the system by easily registering a grip position of a workpiece in an end effector when a robot device is set.
Sakaguchi does not disclose but Watanabe discloses move the distal end portion toward a working surface and set the first distal end axis to be perpendicular to the working surface ([0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
after the first distal end axis is set to be perpendicular to the working surface; and ([0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
control the distal end portion to work and maintaining a state in which the first distal end axis is set to be Serial No. 16/666,623Page 2 of 10perpendicular to the working surface ([0043] a task program for causing the real robot 1 to automatically execute a work is associated with each work step. [0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
In this way, the system of Watanabe includes a robot system including an operating device that receives an operation instruction from an operator. Like Sakaguchi, Watanabe is concerned with robots.
Therefore, from these teachings of Sakaguchi and Watanabe, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Watanabe to the system of Sakaguchi since doing so would enhance the system by reducing a load on an operator and improve work efficiency.
Sakaguchi does not disclose but Yamamoto discloses automatically switch the first control mode to the second control mode when a certain period of time elapses ([0025] The mode selection button 106 is a list box for selecting a teaching target to be JOG, and is a button for selecting the robot arm 300 or the robot hand 400 .)
while performing the second control mode after the first control mode is automatically switched to the second control mode.  ([0025] The mode selection button 106 is a list box for selecting a teaching target to be JOG, and is a button for selecting the robot arm 300 or the robot hand 400 .)
In this way, the system of Yamamoto includes a teaching device that enables operation of a robot hand. Like Sakaguchi, Yamamoto is concerned with robots.
Therefore, from these teachings of Sakaguchi and Yamamoto, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Yamamoto to the system of Sakaguchi since doing so would enhance the system by shortening the time required in teaching by efficiently operating a robot hand when teaching a robot controller.
Regarding claim 7, Sakaguchi teaches A robot system comprising: (Claim 13 A control system, comprising:)
a vertical articulated robot having a distal end portion, the distal end portion rotating around a first distal end axis and a second distal end axis of the distal end portion, the second distal end axis crossing the first distal end axis; (Fig. 1 [0028] the robot 10 is a six-axis vertical multi-articular robot and includes a base 11, a leading end 12, and a multi-articular arm 20 [0034] the actuator 45 causes the swingable arm 27 to swing about the axis Ax5; and the actuator 46 causes the leading end 12 to turn about axis Ax6.)
a memory configured to store a program; and ([0119] The memory 292 temporarily stores programs loaded from the storage 293 and stores results of operations performed by the processor 291)
a processor configured to execute the program so as to: 
control the distal end portion of the vertical articulated robot to rotate around the first distal end axis and the second distal end axis; (Fig. 1 [0028] the robot 10 is a six-axis vertical multi-articular robot and includes a base 11, a leading end 12, and a multi-articular arm 20 [0034] the actuator 45 causes the swingable arm 27 to swing about the axis Ax5; and the actuator 46 causes the leading end 12 to turn about axis Ax6.)
perform a first control mode in which the distal end portion rotates around the first distal end axis and the second distal end axis when conducting a teaching operation of the vertical articulated robot; ([0058] in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.[0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 432 is an input part through which to specify the turning angle of the leading end 12 about the Y axis C12. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13)
while performing the first control mode ([0058] in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.[0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 432 is an input part through which to specify the turning angle of the leading end 12 about the Y axis C12. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13)
Sakaguchi does not disclose but Shimodaira discloses perform a second control mode in which the distal end portion rotates around the first distal end axis and does not rotate around the second distal end axis when conducting the teaching operation of the vertical articulated robot; ([0370] In the example illustrated in FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. With this configuration, it is also possible to realize a guidance function of presenting restricted position parameters which can be designated to a user, and sequentially setting the position parameters)
In this way, the system of Shimodaira includes a robot setting apparatus includes a positioning unit that adjusts a position and an attitude of a workpiece model. Like Sakaguchi, Shimodaira is concerned with robots.
Therefore, from these teachings of Sakaguchi and Shimodaira, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Shimodaira to the system of Sakaguchi since doing so would enhance the system by easily registering a grip position of a workpiece in an end effector when a robot device is set.
Sakaguchi does not disclose but Watanabe discloses move the distal end portion toward a working surface and set the first distal end axis to be perpendicular to the working surface; ([0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
after the first distal end axis is set to be perpendicular to the working surface; and ([0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
control the distal end portion to work and maintaining a state in which the first distal end axis is set to be perpendicular to the working surface ([0043] a task program for causing the real robot 1 to automatically execute a work is associated with each work step. [0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
In this way, the system of Watanabe includes a robot system including an operating device that receives an operation instruction from an operator. Like Sakaguchi, Watanabe is concerned with robots.
Therefore, from these teachings of Sakaguchi and Watanabe, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Watanabe to the system of Sakaguchi since doing so would enhance the system by reducing a load on an operator and improve work efficiency.
Sakaguchi does not disclose but Yamamoto discloses automatically switch the first control mode to the second control mode when a certain period of time elapses ([0025] The mode selection button 106 is a list box for selecting a teaching target to be JOG, and is a button for selecting the robot arm 300 or the robot hand 400 .)
Serial No. 16/666,623Page 4 of 10 while performing the second control mode after the first control mode is automatically switched to the second control mode.  ([0025] The mode selection button 106 is a list box for selecting a teaching target to be JOG, and is a button for selecting the robot arm 300 or the robot hand 400 .)
In this way, the system of Yamamoto includes a teaching device that enables operation of a robot hand. Like Sakaguchi, Yamamoto is concerned with robots.
Therefore, from these teachings of Sakaguchi and Yamamoto, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Yamamoto to the system of Sakaguchi since doing so would enhance the system by shortening the time required in teaching by efficiently operating a robot hand when teaching a robot controller.
Regarding claim 8, Sakaguchi teaches A control method for controlling  (Claim 13 A control system, comprising:) a vertical articulated robot having a distal end portion that pivots about a first distal end axis of the distal end portion and pivots about a second distal end axis of the distal end portion, the second distal end axis crossing the first distal end axis (Fig. 1 [0028] the robot 10 is a six-axis vertical multi-articular robot and includes a base 11, a leading end 12, and a multi-articular arm 20 [0034] the actuator 45 causes the swingable arm 27 to swing about the axis Ax5; and the actuator 46 causes the leading end 12 to turn about axis Ax6.), by causing a processor to execute a program stored in a memory ([0119] The memory 292 temporarily stores programs loaded from the storage 293 and stores results of operations performed by the processor 291), the method comprising executing on the processor the steps of: 
controlling the distal end portion of the vertical articulated robot to rotate around the first distal end axis and the second distal end axis; (Fig. 1 [0028] the robot 10 is a six-axis vertical multi-articular robot and includes a base 11, a leading end 12, and a multi-articular arm 20 [0034] the actuator 45 causes the swingable arm 27 to swing about the axis Ax5; and the actuator 46 causes the leading end 12 to turn about axis Ax6.)
performing a first control mode in which the distal end portion rotates around the first distal end axis and the second distal end axis when conducting a teaching operation of the vertical articulated robot; ([0058] in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.[0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 432 is an input part through which to specify the turning angle of the leading end 12 about the Y axis C12. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13)
while performing the first control mode([0058] in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.[0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 432 is an input part through which to specify the turning angle of the leading end 12 about the Y axis C12. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13)
Sakaguchi does not disclose but Shimodaira discloses performing a second control mode in which the distal end portion rotates around the first distal end axis and does not rotate around the second distal end axis when conducting the teaching operation of the vertical articulated robot; ([0370] In the example illustrated in FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. With this configuration, it is also possible to realize a guidance function of presenting restricted position parameters which can be designated to a user, and sequentially setting the position parameters)
In this way, the system of Shimodaira includes a robot setting apparatus includes a positioning unit that adjusts a position and an attitude of a workpiece model. Like Sakaguchi, Shimodaira is concerned with robots.
Therefore, from these teachings of Sakaguchi and Shimodaira, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Shimodaira to the system of Sakaguchi since doing so would enhance the system by easily registering a grip position of a workpiece in an end effector when a robot device is set.
Sakaguchi does not disclose but Watanabe discloses moving the distal end portion toward a working surface and set the first distal end axis to be perpendicular to the working surface; ([0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
after the first distal end axis is set to be perpendicular to the working surface; and ([0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
controlling the distal end portion to work and maintaining a state in which the first distal end axis is set to be perpendicular to the working surface([0043] a task program for causing the real robot 1 to automatically execute a work is associated with each work step. [0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
In this way, the system of Watanabe includes a robot system including an operating device that receives an operation instruction from an operator. Like Sakaguchi, Watanabe is concerned with robots.
Therefore, from these teachings of Sakaguchi and Watanabe, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Watanabe to the system of Sakaguchi since doing so would enhance the system by reducing a load on an operator and improve work efficiency.
Sakaguchi does not disclose but Yamamoto discloses automatically switching the first control mode to the second control mode when a certain period of time elapses ([0025] The mode selection button 106 is a list box for selecting a teaching target to be JOG, and is a button for selecting the robot arm 300 or the robot hand 400 .)
Serial No. 16/666,623Page 5 of 10 while performing the second control mode after the first control mode is automatically switched to the second control mode. ([0025] The mode selection button 106 is a list box for selecting a teaching target to be JOG, and is a button for selecting the robot arm 300 or the robot hand 400 .)
In this way, the system of Yamamoto includes a teaching device that enables operation of a robot hand. Like Sakaguchi, Yamamoto is concerned with robots.
Therefore, from these teachings of Sakaguchi and Yamamoto, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Yamamoto to the system of Sakaguchi since doing so would enhance the system by shortening the time required in teaching by efficiently operating a robot hand when teaching a robot controller.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 20190351544 A1) in view of Shimodaira (US 20180250822 A1) in further view of Watanabe (US 20200156258 A1) in further view of Yamamoto (JP 2013154410 A) in further view of Appelman (US 20130067341 A1)
Regarding claim 2, Sakaguchi teaches The control apparatus according to claim 1, wherein 
the first control mode is controlled via a first control screen of a display ([0058] in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.[0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 432 is an input part through which to specify the turning angle of the leading end 12 about the Y axis C12. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13), and 
Sakaguchi does not disclose but Shimodaira discloses the second control mode is controlled via a second control screen of the display, and ([0370] In the example illustrated in FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. With this configuration, it is also possible to realize a guidance function of presenting restricted position parameters which can be designated to a user, and sequentially setting the position parameters)
In this way, the system of Shimodaira includes a robot setting apparatus includes a positioning unit that adjusts a position and an attitude of a workpiece model. Like Sakaguchi, Shimodaira is concerned with robots.
Therefore, from these teachings of Sakaguchi and Shimodaira, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Shimodaira to the system of Sakaguchi since doing so would enhance the system by easily registering a grip position of a workpiece in an end effector when a robot device is set.
Sakaguchi does not disclose but Appleman discloses a first display form of the second control screen in the second control mode is different from a second display form of the second control screen in the first control mode.  ([0072] Intelligently enabling the menu choices 710 includes adding, changing, deleting, enabling, or graying out or otherwise disabling the menu choices.)
In this way, the system of Appelman includes online service providers facilitate access to information and services by providing interactive user interfaces (UIs) that help users (e.g., subscribers) navigate to desired resources...and the menus of a Ul may be arranged to enable a user to locate information and services quickly and easily (background). Like Sakaguchi, Appelman is concerned with users interaction with a display.
Therefore, from these teachings of Sakaguchi and Appelman, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Appelman to the system of Sakaguchi since doing so would enhance the system by enabling the menu choices that include graying out or disabling menu choices.
Regarding claim 3, Sakaguchi does not disclose but Appleman discloses The control apparatus according to claim 2, wherein 
the second display form corresponds to a state in which the second control screen is not displayed on the display.  ([0072] Intelligently enabling the menu choices 710 includes adding, changing, deleting, enabling, or graying out or otherwise disabling the menu choices.)
In this way, the system of Appelman includes online service providers facilitate access to information and services by providing interactive user interfaces (UIs) that help users (e.g., subscribers) navigate to desired resources...and the menus of a Ul may be arranged to enable a user to locate information and services quickly and easily (background). Like Sakaguchi, Appelman is concerned with users interaction with a display.
Therefore, from these teachings of Sakaguchi and Appelman, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Appelman to the system of Sakaguchi since doing so would enhance the system by enabling the menu choices that include graying out or disabling menu choices.
Regarding claim 4, Sakaguchi does not disclose but Yamamoto discloses The control apparatus according to claim 2, wherein 
the display contains a third control screen for switching between the first control mode and the second control mode.  ([0025] The mode selection button 106 is a list box for selecting a teaching target to be JOG, and is a button for selecting the robot arm 300 or the robot hand 400 .)
In this way, the system of Yamamoto includes a teaching device that enables operation of a robot hand. Like Sakaguchi, Yamamoto is concerned with robots.
Therefore, from these teachings of Sakaguchi and Yamamoto, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Yamamoto to the system of Sakaguchi since doing so would enhance the system by shortening the time required in teaching by efficiently operating a robot hand when teaching a robot controller.
Regarding claim 5, Sakaguchi does not disclose but Watanabe discloses The control apparatus according to claim 4, wherein 
when the third control screen has been executed, the distal end portion is moved to the working surface and the first distal end axis is set to be perpendicular to the working surface.   ([0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
In this way, the system of Watanabe includes a robot system including an operating device that receives an operation instruction from an operator. Like Sakaguchi, Watanabe is concerned with robots.
Therefore, from these teachings of Sakaguchi and Watanabe, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Watanabe to the system of Sakaguchi since doing so would enhance the system by reducing a load on an operator and improve work efficiency.
Regarding claim 6, Sakaguchi does not disclose but Watanabe discloses The control apparatus according to claim 4, wherein 
Serial No. 16/666,623Page 3 of 10the display contains a fourth control screen for moving the distal end portion toward the working surface and setting the first distal end axis to be perpendicular to the working surface.  ([0063] as illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
In this way, the system of Watanabe includes a robot system including an operating device that receives an operation instruction from an operator. Like Sakaguchi, Watanabe is concerned with robots.
Therefore, from these teachings of Sakaguchi and Watanabe, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Watanabe to the system of Sakaguchi since doing so would enhance the system by reducing a load on an operator and improve work efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664
                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664